                        Case 4:09-cr-00529-YGR Document 59 Filed 07/22/20 Page 1 of 3

  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                                 v.                                           )
                        Carlos Lamar White                                    )    USDC Case Number: CR-09-00529-001 YGR
                  Carlos Lamar White, Carl White Jr.                          )    BOP Case Number: DCAN49CR00529-001
                                                                              )    USM Number: 12501-111
                                                                              )    Defendant’s Attorney: Jerome Matthews

  THE DEFENDANT:
         admitted guilt to violation of condition(s), as set forth in Charge One (1) in the Petition for Arrest
         Warrant for Offender Under Supervision, filed September 27, 2019. The defendant waived his right to a hearing.
         was found in violation of condition(s): __________ after denial of guilt.

  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                            Violation Ended
   One                            Committed a new federal, state, or local crime                                 September 25, 2019
  The defendant is sentenced as provided in pages 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform Act
  of 1984.

         The defendant has not violated condition(s) __________ and is discharged as to such violation(s) condition.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  7/16/2020
   Last Four Digits of Defendant’s Soc. Sec. No.: 3110                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1986
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable Yvonne Gonzalez Rogers
   Oakland, California                                                            United States District Judge
                                                                                  Name & Title of Judge

                                                                                  7/22/2020
                                                                                  Date Signed
                      Case 4:09-cr-00529-YGR Document 59 Filed 07/22/20 Page 2 of 3

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Carlos Lamar White                                                                                 Judgment - Page 2 of 3
CASE NUMBER: CR0-09-00529-001 YGR




                                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

12 months to be served concurrent to the sentence in docket number 0971 4:20CR00121- 001, No term of supervised release
to follow.

       The Court makes the following recommendations to the Bureau of Prisons: For Mr. White to be placed at a facility in the San
       Francisco Bay Area or close in proximity.

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.

       The defendant shall surrender to the United States Marshal for this district:
               at __________          am          pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at __________           am       pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN
I have executed this judgment as follows:



         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                     By
                      Case 4:09-cr-00529-YGR Document 59 Filed 07/22/20 Page 3 of 3

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Carlos Lamar White                                                                  Judgment - Page 3 of 3
CASE NUMBER: CR0-09-00529-001 YGR

                                                                            DEPUTY UNITED STATES MARSHAL
